United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 19, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 04-11016
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

SHARON SURLES JOHNSON,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                   USDC No. 3:03-CR-419-ALL-H
                      --------------------

Before JONES, WIENER, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Sharon Surles Johnson appeals her sentence for fraudulent

use of a social security number in violation of 42 U.S.C.

§ 408(a)(7)(B).   She argues that the district court committed

error under United States v. Booker, 125 S. Ct. 738 (2005), when

it added seven offense levels to her base offense level for the

amount of loss attributable to her offense conduct.

     Johnson preserved this issue by arguing that her sentence

violated Blakely v. Washington, 542 U.S. 296 (2004).      See United


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-11016
                                -2-

States v. Akpan, 407 F.3d 360, 376 (5th Cir. 2005).   Because it

sentenced Johnson based on conduct that was neither admitted by

Johnson nor proven beyond a reasonable doubt to a jury, the

district court committed error under Booker, 125 S. Ct. at 756.

     The Government argues that the record demonstrates beyond a

reasonable doubt that the district court would not have sentenced

Johnson differently had it acted under advisory Guidelines.   The

Government’s arguments do not meet the “arduous” burden of

demonstrating “beyond a reasonable doubt that the Sixth Amendment

Booker error did not affect the sentence.”   See United States v.

Pineiro, 410 F.3d 282, 284-85, 287 (5th Cir. 2005).   Accordingly,

Johnson’s sentence is VACATED, and the case is REMANDED FOR

RESENTENCING.   See id. at 285-87.